DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 14/784,877, filed on 15 October 2015.

Information Disclosure Statement
Acknowledgement is made of Applicant's Information Disclosure Statements (IDS) filed 16 August 2019 and 23 January 2020.  The IDS(s) have been entered and considered. 

Drawings
The drawings are objected to because of the following:
   Figures 1-8:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The reference numerals and lines are blurry as they have a dot matrix background, which distorts the view.


	

   Figure 5:  Blank reference boxes should also be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.
      For example, reference box (80), as shown in Figure 5, should also be labeled -- Zero Air Flow --.  See 37 C.F.R. 1.83(a) below.

1.83    Content of drawing.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.





Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




   Paragraph [0001], line 1:  Perhaps the term "continuation" should be corrected to read -- divisional -- as this application is depended from parent U.S. Application Serial No. 15/684,762, in which only apparatus claims were patented.  A continuation application is supposed to be directed to the "same" invention", however, the parent application has only patented apparatus claims, which are a different statutory class of invention from method claims, which are the statutory class of the claims in the instant application.
   Paragraph [0001], line 3:  The phrase -- now U.S. Patent No. 10,309,941, -- should be inserted prior to the term "which".
   Paragraph [0001], line 4:  The phrase -- now U.S. Patent No. 9,766,219, -- should be inserted prior to the term "which".
   Paragraph [0023], line 3:  The numerals "2", "5" and "10" should be corrected to read -- two --, -- five -- and -- ten --.
   Paragraph [0034], line 3:  The numerals "2", "5" and "10" should be corrected to read -- two --, -- five -- and -- ten --.

Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 3, claim line 2:  It is not clear what is meant by the phrase "substantially pure".  This phrase is a relative phrase which renders the claim indefinite.  The phrase "substantially pure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what amount of impurities can be present within the reference and still remain substantially pure.
   NOTE:  The Examiner is interpreting "substantially pure" to be pure, i.e. a gas that is 100% the named gas without any other gases or impurities present.

   Re claim 10, claim line 2:  It is not clear what is meant by the phrase "around atmospheric pressure".  The phrase "around atmospheric pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
   NOTE:  The Examiner is interpreting the phrase "around atmospheric pressure" to be at atmospheric pressure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,928,369 (Hatscher et al.).
	   With respect to the limitations of claim 1, Hatscher et al. disclose a method of determining an isotope ratio by optical spectrometry, comprising:
      supplying a flow of reference gas at a known isotope ratio (col. 2, line 42 and col. 16, lines 11-13 - invention described as a device for the analysis of isotope ratio, which utilize a reference gas.  Reference gas by definition would contain a known isotope ratio in order to be used as a reference/standard in a device to provide analysis of isotope ratios);
      supplying a flow of carrier gas (col. 2, lines 36-41);
      mixing the reference gas with the carrier gas thereby diluting the reference gas with the carrier gas and flowing the diluted reference gas to an optical isotope ratio analyzer to measure the isotope ratio of the reference gas (col. 2, lines 9-12 and col. 2, lines 40-44 - optical sensor may be used to measure isotope ratio of a reference gas diluted with a carrier gas);
      supplying a flow of sample gas of unknown isotope ratio (col. 2, lines 44-45);
      mixing the sample gas with the carrier gas thereby diluting the sample gas with the carrier gas and flowing the diluted sample gas to the optical isotope ratio analyzer to measure the isotope ratio of the sample gas (col. 2, lines 9-12 and col. 2, lines 40-44 - optical sensor may be used to measure isotope ratio of a sample gas diluted with a carrier gas);
      wherein the flow of carrier gas is varied to match a concentration of reference gas in the carrier gas to a concentration of sample gas in the carrier gas or vice versa (col. 3, lines 1-10 - amount of carrier gas is controlled to provide the same signal strength for the sample gas and the reference gas); and
      correcting the measurement of the isotope ratio of the sample gas by the measurement of the isotope ratio of the reference gas (col. 3, lines 11-18 -  concentration of sample gas is derived from the measurement performed by the analyzer and the result of the measurement is used for controlling the inflow of carrier gas).

   With respect to the limitation of claim 4, Hatscher et al. further disclose that the flow of carrier gas is controlled to match the concentrations of reference gas and col. 2, lines 40-44).  

   With respect to the limitation of claim 7, Hatscher et al. further disclose that the reference gas and the sample gas is selected from the group consisting of: CO2, CH4, C2H6, CxH(2x+2), water vapor, CO, small hydrocarbons, alcohols, aldehydes, NOx, NxOy, H2S, nitrogen, oxygen, and hydrogen (col. 3, line 66 through col. 4, line 3 (sample gases) and col. 16, lines 11-14 (reference gases)).

   With respect to the limitation of claim 8, Hatscher et al. further disclose that the carrier gas is selected from the group consisting of: air, nitrogen, helium and argon (col. 16, line 35 - helium).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,928,369 (Hatscher et al.).
   With respect to the limitation of claim 3, Hatscher et al. disclose that a reference gas and a carrier gas is substantially free of the reference and sample gas 

   With respect to the limitation of claim 5, Hatscher et al. disclose that the concentration of the sample gas and/or the reference gas remains within a measuring range that is optimum for the analytical device, but fails to expressly disclose the concentration range.  The Examine, however, argues that modifying the concentration to be optimum for the analyzer would have been obvious to in order to obtain the most accurate measurements possible; and that each type of analyzer will have its own optimum concentration range, such that one of ordinary skill in the art would be motived to tailor the concentration to the analyzer being used.  Additionally, the particular range claimed does not appear to be critical to the operability of the invention.  Moreover the courts have ruled "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claims 2, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,928,369 (Hatscher et al.) in view of "High Precision and Continuous Field Measurements of δ13C and δ18O in Carbon Dioxide with a Cryogen-Free QCLAS" (Tuzson et al.).
With respect to the limitations of claim 2, Hatscher et al. disclose that the isotope ratio analyzer may be an optical analyzer (col. 2, line 12); but fails to disclose that the optical isotope ratio analyzer is a laser spectrometer.
   Tuzson et al. disclose a compact cryogen-free quantum cascade laser based absorption spectrometer designed for in situ, continuous and high precision isotope ratio measurements of atmospheric carbon dioxide (page 451, abstract, lines 1-4).  Modifying Hatscher et al. to utilize laser absorption spectroscopy would have been obvious to one of ordinary skill in the art because as the spectrometer is employed in the mid-IR spectral region, laser absorption spectroscopy inherently allows one to distinguish between molecules having identical mass or being structural isomers. Non-destructive in situ measurements on a timescale of seconds can be achieved, which makes the technique well suited for trace gas flux measurements and airborne applications (page 451, right column, lines 20-28).

   With respect to the limitations of claim 6, Hatscher et al. disclose that the optimum concentration of the isotope ratio analyzer is optimized.  Additionally, Hatscher et al disclose the flow of carrier gas is controlled; however, it is not clear if the flow of carrier gas is dynamically controlled.
   Tuzson et al. disclose a compact cryogen-free quantum cascade laser based absorption spectrometer whereby a calibration gas has its concentration changed by dynamically diluting the gas with carbon dioxide free gas.  Modifying Hatscher et al. to dynamically control the flow of gas would have been obvious to one of ordinary skill in 
   
   With respect to the limitations of claim 9, Hatscher et al. disclose that the reference gas and the sample gas are carbon dioxide (col. 4, line 1 and col. 16, line 11-13); however, Hatscher et al. fail to disclose that the carrier gas is carbon dioxide free air or carbon dioxide free nitrogen.
   Tuzson et al. disclose a compact cryogen-free quantum cascade laser based absorption spectrometer designed for in situ, continuous and high precision isotope ratio measurements of atmospheric carbon dioxide.  Tuzson et al. also disclose that the reference/calibration gas is also carbon dioxide (page 454, left column, lines 28-31), which is diluted with a carrier gas comprising carbon dioxide free air (page 454, left column, lines 34-35).  Utilizing carbon free air as a carrier gas would have been obvious to one of ordinary skill in the art because air is more readily available than helium, but is carbon dioxide free in order to allow the concentration of carbon dioxide in the sample gas or the reference gas to be unaffected by the carrier gas.   


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,928,369 (Hatscher et al.) in view of US 2014/0117238 (McCann).
   With respect to the limitations of claim 10, Hatscher et al. appear to disclose that the pressure of gas entering the optical isotope ratio analyzer is around atmospheric pressure (instrument appears to be in ambient environment and gas is enter instrument from ambient environment); however, it is not clear if the optical analyzer disclosed is pumped to a pressure below atmospheric pressure.
   McCann disclose a mid-IR detection comprising a laser absorption spectrometer that has a gas cell with a vacuum pump.  Utilizing a vacuum pump to place the detection chamber under vacuum would have been obvious to one of ordinary skill in the art because operating spectrometers under vacuum is well known in the gas detection art; and one of ordinary skill in the art would be motivated to provide a pump in order for the spectrometer to function properly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose various isotopic ratio measuring analyzers using laser spectroscopy.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856